J-S13041-22

                                   2022 PA Super 91


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAWN C. CONKLIN                           :
                                               :
                       Appellant               :   No. 1141 MDA 2021

          Appeal from the Judgment of Sentence Entered July 13, 2021
     In the Court of Common Pleas of Wyoming County Criminal Division at
                        No(s): CP-66-CR-0000472-2015


BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

OPINION BY STEVENS, P.J.E.:                               FILED MAY 18, 2022

        Appellant, Shawn C. Conklin, appeals from the judgment of sentence

entered in the Court of Common Pleas of Wyoming County after he pled guilty

to three counts of Aggravated Assault committed during his unprovoked knife

attack on family and friends in his residence. After careful review, we affirm.

        The trial court opinion sets forth the relevant facts and procedural

history, as follows:

        On April 19, 2015, an Affidavit of Probable Cause was filed setting
        forth that on April 18, 2015, at 10:38 pm, a 911 call was received
        at the Wyoming County 911 Center from a man named Matt
        Christofferson, stating his uncle was running around the residence
        stabbing people.

        Police and EMS arrived on scene at 10:48 p.m. and were met by
        multiple people yelling for help. The police were informed that the
        suspect was inside and may still be stabbing people. Officers
        entered the residence and announced their presence.
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S13041-22



     The suspect, later identified as Shawn Conklin (hereafter
     [“Appellant”]), came out from a hallway and surrendered to police
     and was taken into custody. The police observed blood stains on
     the clothing of the Appellant as well as blood stains on multiple
     locations throughout the inside and outside of the residence. The
     police observed a victim lying in the hallway behind the Appellant
     along with a knife by the victim’s head. The knife was a folding
     hunting knife and was also covered in blood.

     On April 19, 2015, at 1:40 a.m., the homeowner Selee Conklin,
     sister of the Appellant, was interviewed by the Police. She advised
     there were eleven people in the residence at the time of the
     incident. Selee was sleeping in the basement at the time the
     stabbing started and was awoken by people screaming for help
     and yelling to call 911.

     A seventeen-year-old female, hereinafter referred to as L.C., was
     interviewed by the police and stated she was in the basement of
     the residence, and when she went upstairs she observed the
     Appellant stabbing his wife Karen Conklin. Karen was on the
     couch at the time and Appellant was behind Karen stabbing her.
     L.C. then ran outside. When she went back into the residence
     another seventeen-year-old female, hereinafter referred to as
     S.S., was with her. Once in the hallway, L.C. attempted to call
     911 but was unsuccessful. When she looked up from her phone
     she observed Appellant stab S.S. in the face, shoulders, and
     stomach.

     Then L.C.’s father attempted to stop Appellant from stabbing S.S.
     As a result of this, S.S. was able to escape and jump out of a
     bedroom window. L.C. then observed Appellant stab her father.
     At this time, L.C. was on the phone with 911 and yelling at
     Appellant to stop stabbing her father. L.C. then ran outside and
     did not go back into the residence.

     At approximately 1:30 a.m., the police conducted a cursory check
     of the exterior of the residence and observed blood droplets
     around a vehicle and a large amount of blood on the inside of the
     passenger side of the vehicle. Matt Christofferson’s injuries
     observed by the EMS at the scene included multiple stab wounds
     from his neck to his torso. Injuries were determined to be life
     threatening.


                                    -2-
J-S13041-22


       Appellant was interviewed by the police, wherein his Miranda
       rights were read to him and Appellant signed a waiver form and
       consented to be interviewed. Appellant admitted to the police that
       he repeatedly stabbed his wife, Karen Conklin, as she sat on the
       couch. Appellant further admitted to stabbing his brother-in-law
       Harold Chistofferson.1 Additionally, Appellant admitted that he
       stabbed [S.S.] because she jumped on Appellant’s back which
       prevented him from continuing to stab Harold. Appellant further
       stated that “if I had a gun I would have sprayed them all.”

       On April 22, 2015, the police spoke with Appellant’s wife, Karen
       Conklin at the Geisinger Wyoming Valley Medical Center regarding
       the investigation. Karen advised she and the Defendant had an
       argument early Sunday. She spent the day away from Appellant
       shopping and upon returning to the residence that evening she
       sat on the couch and Appellant sat next to her, so she got up to
       move. She then sat between her son and her nephew, both
       minors, so Appellant could not be near her. Appellant then went
       to the back of the couch behind her and proceeded to stab her.
       Karen advised she did not know she was being stabbed at the time
       she thought Appellant was punching her in the face. Karen stated
       Appellant was angry and quiet prior to the attack and the attack
       came out of nowhere.

       Appellant then stopped stabbing her for unknown reasons and
       Karen felt blood rushing down her face. She then went out the
       backdoor of the residence to get away from Appellant and sat in
       a van located in the driveway. While leaving the residence, Karen
       observed Appellant holding someone in the hallway by the
       bathroom. She related that the person was pretty bloody. While
       in the van, Karen told her niece and nephew, both minors, to call
       911.

       While at the hospital, the police observed Karen to have a cut on
       her right cheek and chin, along with lacerations on both triceps,
       left elbow, and her left hand. Karen’s right wrist was also
       bandaged. She related that she was stabbed on both breasts and
       had a total of ten to eleven stab wounds. She was unable to
       provide a written statement at that time due to her arms being
       injured, but related when she was released from the hospital that
____________________________________________


1The trial court record makes varying references to this single victim as either
“Matt Christofferson” or “Harold Kristofferson.”

                                           -3-
J-S13041-22


     she would provide the police with a written statement and follow
     up interview.

     ...

     Thereafter, on January 7, 2016, a Criminal Information was filed
     in the Court of Common Pleas of Wyoming County docket number
     472-2015, charging Appellant with [three counts of Criminal
     Attempt/Murder Third Degree,[fn 1] three counts of Criminal
     Attempt/Criminal Homicide,[fn 2] three counts of Criminal
     Attempt/Voluntary Manslaughter,[fn 3] six counts of Aggravated
     Assault,[fn 4] and three counts of Simple Assault. [fn 5]]


           Fn 1   18 Pa.C.S. § 901(a), 18 Pa.C.S. §2502(c).

           Fn 2   18 Pa.C.S. § 901(a), 18 Pa.C.S. 2501(a).

           Fn 3   18 Pa.C.S. § 901(a), 18 Pa.C.S. 2503(a)(1).

           Fn 4   18 Pa.C.S. § 2702(a)(1) and (a)(4).

           Fn 5   18 Pa.C.S. § 2701(a)(1).




     Defense Counsel and the Commonwealth each motioned the trial
     court to have a mental evaluation completed on Appellant to
     determine if Appellant was competent to stand trial. Said motions
     were granted and by Order dated August 17, 2015, upon receipt
     and review of said evaluations performed by Dr. Richard Fischbein
     and Dr. Brett DiGiovanna for the Pennsylvania Department of
     Human Services, it was determined Appellant was competent to
     stand trial.

     Appellant pled guilty but mentally ill on January 8, 2016, to count
     one Criminal Attempt/Murder of the Third Degree, a felony in the
     first degree, and count ten and count eleven Aggravated Assault,
     felonies in the first degree.

     After review of an extensive Pre-Sentence Investigation Report,
     which included the mental health evaluation, Appellant was
     sentenced on February 10, 2016, [to an aggregate sentence of
     360 to 720 months’ imprisonment, which comprised consecutively

                                    -4-
J-S13041-22


      run, standard range sentences of 240 to 480 months for
      attempted murder of the third degree, and 60 to 120 months for
      each of two counts of aggravated assault.] The consecutive
      sentences were imposed due to three separate victims.

      On or about February 16, 2016, Defense Counsel filed a Post-
      Sentence Motion for Reconsideration of Sentence & Motion for
      mental Health Determination and to Vacate Sentence. Said
      motion was denied due to the reports of Richard E. Fischbein, M.D.
      and the Pennsylvania Department of Human Services reports
      finding that Appellant was not severely mentally disabled at the
      time of sentence. [No direct appeal was filed].

Trial Court Opinion, 10/7/21, at 1-6.

      Appellant filed a [timely] pro se PCRA [petition] on June 28, 2016,

alleging, inter alia, that counsel never filed a requested direct appeal and that

the trial court failed to consider his guilty, but mentally ill, plea at sentencing.

After the appointment of counsel, but before an amended counseled petition

was filed, the PCRA court held a hearing during which the parties stipulated

that Appellant was entitled to a new sentencing hearing because the trial court

did not hear testimony and make a finding on the issue of whether Appellant

at the time of sentencing was severely mentally disabled and in need of

treatment pursuant to the Mental Health Procedures Act. See 42 Pa.C.S. §

9727(a), P.S. §§ 7101-7503. The PCRA court, therefore, entered an order

remanding for completion of a supplemental Mental Health Evaluation of

Appellant, to be followed by a resentencing hearing.

      On remand, the trial court conducted a resentencing hearing on

November 16, 2017. Based on both the testimony of a forensic psychologist

and the agreement of counsel, the trial court determined Appellant was



                                       -5-
J-S13041-22



“severely mentally disabled [] and in need of treatment pursuant to the Mental

Health Procedures Act.” N.T., 11/16/17, at 39. In receipt of an updated PSI

report, the trial court resentenced Appellant to the same sentence as it had in

2016.     Appellant filed a direct appeal, and this Court affirmed.               See

Commonwealth v. Conklin, 1979 MDA 2017 (unpub. memo.) (Pa. Super.

filed October 10, 2018).

        On January 17, 2019, Appellant filed pro se a PCRA petition, and counsel

was     appointed.    Counsel   filed   a   petition   to   withdraw   pursuant    to

Commonwealth v. Turner, 544 A.2d 927 (Pa. 1998) and Commonwealth

v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc). The PCRA court granted

counsel’s motion to withdraw and, by order of February 24, 2020, which was

clarified by subsequent order of April 20, 2020, the court denied PCRA relief.

        Appellant filed a timely pro se appeal to the Superior Court.       In our

memorandum decision vacating Appellant’s entire guilty plea and judgment of

sentence, and remanding for further proceedings, we indicated that our review

of the record “revealed a defect in Appellant’s guilty plea that has, thus far,

been overlooked – his plea to attempted murder in the third degree.”

        Specifically, we explained that a person cannot commit the crime of

attempted second or third degree murder. Instead, “[a]n attempt to commit

murder can only constitute an attempt to commit murder of the first degree,

because both second and third degree murder are unintended results of a

specific intent to commit a felony or serious bodily harm, not to kill.”

Commonwealth v. Conklin, 562 MDA 2020, at *14 (unpub. memo.) (Pa.

                                        -6-
J-S13041-22



Super. filed October 28, 2020) (quoting Commonwealth v. Spells, 612 A.2d

458, 461 n.5 (Pa. Super. 1992)). See also Commonwealth v. Predmore,

199 A.3d 925, 929 n.1 (Pa. Super. 2018) (en banc) (“Attempted murder is,

by definition, attempted first-degree murder”).

     We continued:

     Because Appellant pled guilty to a crime that is not cognizable, we
     conclude his sentence for attempted third degree murder is illegal.
     The fact that Appellant voluntarily entered a guilty plea to the
     crime is of no moment: ‘[o]ur cases clearly state that a criminal
     defendant cannot agree to an illegal sentence, so the fact that the
     illegality was a term of his plea bargain is of no legal significance.’

Conklin, 562 MDA 2020 at *15 (citing Commonwealth v. Rivera, 154 A.3d

370, 381 (Pa. Super. 2017) (en banc).

     On remand, Appellant entered a plea of guilty but mentally ill to three

counts of Aggravated Assault. See Guilty Plea, 7/9/21. On July 13, 2021,

the trial court sentenced Appellant to an aggregate sentence of 228 to 528

months’ incarceration, which represented a reduced aggregate sentence from

Appellant’s previous sentence of 360 to 720 months.

     Like the previous sentencing scheme, the new aggregate sentence

comprised consecutively run sentences. The individual sentences included an

aggravated range sentence of 84 to 120 months on the new Aggravated

Assault count based on conduct that had previously been charged as




                                      -7-
J-S13041-22



attempted murder,2 and a standard range sentence of 72 to 144 months on

each of the two remaining counts of Aggravated Assault, Counts (B) and (C),

which represented an increase from the previous standard range sentences of

60 to 120 months on the same counts.

       Appellant timely filed post-sentence motions which challenged, inter

alia, that the court increased the sentences on the Aggravated Assault Counts

at (B) and (C) without providing adequate explanation or justification for doing

so. The trial court denied Appellant’s post-sentence motions, and this timely

appeal followed.      Herein, Appellant raises the following questions for our

consideration:

       1. Did the trial court violate Appellant’s rights under the Double
          Jeopardy provisions of both the Commonwealth and Federal
          Constitutions by sentencing Appellant to a term of incarceration
          of seventy-two months to one hundred forty-four months
          consecutive in counts (B) and (C) where the court had
          previously imposed sentences of sixty to one hundred twenty
          months on each count and where no factors were presented at
          sentencing hearing justifying such an increase?

       2. Was the sentence of seventy-two months to one hundred forty-
          four months on counts (B) and (C) a product of vindictiveness
          where the court had previously sentenced Appellant to terms
          of sixty to one hundred twenty months on each of the said
          counts and where no additional justification was presented at
          the time of sentencing to warrant an increase?




____________________________________________


2 At the sentencing hearing of July 13, 2021, the Commonwealth sought an
aggravated range sentence for the new count of Aggravated Assault, as the
victim, Harold Kristofferson, was stabbed about 50 times in his torso causing
him to suffer extreme injuries to his abdomen. N.T., 7/13/21, at 10-111.

                                           -8-
J-S13041-22


      3. Did the trial court error [sic] in imposing an aggravated range
         sentence undr [sic] the guidelines as to count (A) where the
         sentence imposed was eighty-four months to two hundred forty
         months of incarceration where the court failed to place on the
         records sufficient reasons justifying an aggravated range
         sentence?

Brief of Appellant, at 6.

      For expediency of review, we first address Appellant’s second issue

alleging that the increase of his sentences for Aggravated Assault at Counts

(B) and (C) was a product of the court’s vindictiveness.       With this claim,

Appellant challenges the discretionary aspects of his sentence.

             Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment Rather,
      the appellant must establish, by reference to the record, that the
      sentencing court ignored or misapplied the law, exercised its
      judgment for reasons of partiality, prejudice, bias or ill will, or
      arrived at a manifestly unreasonable decision.

      ***

      When imposing [a] sentence, a court is required to consider the
      particular circumstances of the offense and the character of the
      defendant. In considering these factors, the court should refer to
      the defendant's prior criminal record, age, personal characteristics
      and potential for rehabilitation.

Commonwealth v. Antidormi, 84 A.3d 736, 760-61 (Pa. Super. 2014)

(internal citations and quotation marks omitted).

      An appellant is not entitled to the review of challenges to the

discretionary aspects of a sentence as of right. Rather, an appellant

challenging the discretionary aspects of his sentence must invoke this Court's




                                     -9-
J-S13041-22



jurisdiction. We determine whether the appellant has invoked our jurisdiction

by considering the following four factors:

      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. 720; (3) whether appellant's brief has
      a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code, 42 Pa.C.S.[ ] § 9781(b).

Commonwealth v. Samuel, 102 A.3d 1001, 1006-07 (Pa. Super. 2014)

(some citations omitted).

      In the case sub judice, Appellant has satisfied the first three

requirements: he timely filed a notice of appeal, sought reconsideration of his

sentence in a post-sentence motion, and his brief contains a Pa.R.A.P. 2119(f)

statement.

            The determination of what constitutes a substantial question
      must be evaluated on a case-by-case basis. Commonwealth v.
      Paul, 925 A.2d 825, 828 (Pa. Super. 2007). We have found that
      a substantial question exists “when the appellant advances a
      colorable argument that the sentencing judge's actions were
      either: (1) inconsistent with a specific provision of the Sentencing
      Code; or (2) contrary to the fundamental norms which underlie
      the sentencing process.” Commonwealth v. Phillips, 946 A.2d
      103, 112 (Pa. Super. 2008) (citation omitted), appeal denied,
      600 Pa. 745, 964 A.2d 895 (2009). “[W]e cannot look beyond the
      statement of questions presented and the prefatory [Rule] 2119(f)
      statement to determine whether a substantial question exists.”
      Commonwealth v. Christine, 78 A.3d 1, 10 (Pa. Super. 2013),
      aff'd, 633 Pa. 389, 125 A.3d 394 (2015). Indeed, it is settled
      that Appellant's claim that his sentence on remand was a product
      of vindictiveness presents a substantial question for our review.
      See Commonwealth v. Tapp, 997 A.2d 1201, 1202–03 (Pa.
      Super. 2010) (noting that “alleging judicial vindictiveness ...
      constitute[s] a substantial question mandating appellate review”),


                                     - 10 -
J-S13041-22


      appeal denied, 608 Pa. 654, 12 A.3d 752 (2010). Accordingly,
      we address the merits of Appellant's vindictiveness claim.

Commonwealth v. Barnes, 167 A.3d 110, 122–23 (Pa. Super. 2017) (en

banc). Thus, we address the merits of Appellant's vindictiveness claim.

      The United States Supreme Court in Carolina v. Pearce, 395 U.S. 711

[ ] (1989) stated:

      Due process of law ... requires that vindictiveness against a
      defendant for having successfully attacked his first conviction
      must play no part in the sentence he receives after a new trial.
      And since fear of such vindictiveness may unconstitutionally deter
      a defendant's exercise of the right to appeal or collaterally attack
      his first conviction, due process also requires that a defendant be
      freed of apprehension of such a retaliatory motivation on the part
      of the sentencing judge.

      In order to assure the absence of such a motivation, we have
      concluded that whenever a judge imposes a more severe sentence
      upon a defendant after a new trial, the reasons for his doing so
      must affirmatively appear. Those reasons must be based upon
      objective information concerning identifiable conduct on the part
      of the defendant occurring after the time of the original sentencing
      proceeding. And the factual data upon which the increased
      sentence is based must be part of the record, so that the
      constitutional legitimacy of the increased sentence may be fully
      reviewed on appeal.

Pearce, 395 U.S. at 725-26.

      This Court has held that “Pearce's rationale for providing reasons on

the record applies also when the original sentence is vacated and a second

sentence is imposed without an additional trial.” Barnes, 167 A.3d at 110

(citation omitted). Absent evidence that a sentencing increase is justified,

“the presumption of vindictiveness cannot be rebutted.” Commonwealth v.

Serrano, 727 A.2d 1168, 1170 (Pa. Super. 1990).



                                     - 11 -
J-S13041-22



     However, the presumption can be rebutted where a trial court imposes

higher sentences on certain counts during re-sentencing to effect the same

aggregate sentence as previously imposed and preserve its sentencing

scheme. Barnes, 167 A.3d at 124 (“[A] judge can duplicate the effect of the

original sentencing plan by adjusting the sentences on various counts so that

the aggregate punishment remains the same.”). This Court in Barnes

analyzed our decision in Commonwealth v. McHale, 924 A.2d 664 (Pa.

Super. 2007), overruled in part on other grounds by Commonwealth v.

Robinson, 931 A.2d 15 (Pa. Super. 2007):

     In [McHale], we upheld the trial court's resentencing of the
     defendant when his conviction on the most serious charges, two
     counts of aggravated assault, previously had been based on
     insufficient evidence. After remand, to maintain the same total
     aggregate sentence as originally imposed, the trial court increased
     the overall sentence on the surviving counts. Noting that the
     aggregate sentence remained unchanged, we upheld the new
     sentence. In so doing, we noted:

     [O]ur conclusion is not altered by the fact that remand and
     resentencing were prompted by reversal of two of [the
     defendant's] convictions.... Whether remand is the result of
     reversal of one or more convictions or vacation of an illegal
     sentence, we conclude that the trial court has the same discretion
     and responsibilities in resentencing.

Barnes, 167 A.3d at 124-25 (citations omitted).

     Here, we decline to hold the trial court imposed a “vindictive sentence”

on Appellant where his aggregate sentence after remand was decreased




                                   - 12 -
J-S13041-22



considerably, a fact which Appellant does not dispute,3 and where it is

apparent that the trial court increased Appellant's sentences for Aggravated

Assault at Counts (B) and (C) not out of vindictiveness, but in an attempt to

achieve as much as possible the purpose and effect of its original sentencing

scheme.

       In the trial court’s post-remand sentencing order, it noted this Court’s

opinion that the trial court’s and parties’ collective misapprehension regarding

the count of attempted third-degree murder affected the entire original guilty

plea, which necessarily bore upon the corresponding sentence.

       The court’s acknowledgment in this regard is reflected in the new

aggregate sentence it imposed that includes both an aggravated range

sentence for the new count of Aggravated Assault replacing the standard

range sentence for Attempted Third Degree Murder, and increased standard

range sentences for the remaining Aggravated Assault offenses at Counts (B)

and (C). The court also imposed the latter sentences consecutively, as it did

in the original sentencing scheme.

       In increasing Counts (B) and (C) while keeping them within the standard

guideline range, it is apparent that the trial court sought to conform the new

____________________________________________


3 Indeed, Appellant’s challenge that he improperly received a heightened
sentence asks us to look only at one part of his new sentence and compare it
to one part of his old sentence without regard for the overall sentencing
scheme of both the new and old sentences. We have not done so previously,
and we will not do so now.



                                          - 13 -
J-S13041-22



aggregate sentence as closely as possible to the intent behind the original

aggregate sentence. At the sentencing hearing, the court explained that it

based all of its sentences upon the extreme nature of Appellant’s stabbing

attacks against separate, innocent victims—one of whom was a minor—who

each sustained serious injuries.         These were the same considerations that

informed the trial court’s original sentencing scheme. See N.T., 2/10/16.

       Accordingly, because we do not find that Appellant’s resentencing was

a result of judicial vindictiveness, Appellant is entitled to no relief on this claim.

       Essentially the same rationale defeats Appellant’s double jeopardy

claim, which challenges the legality of his sentence. See Commonwealth v.

Robinson, 931 A.2d 15, 21 (Pa. Super. 2007) (noting double jeopardy claims

challenge the legality of sentence).4          Specifically, we have recognized that

double jeopardy concerns are not implicated when a lower court responds to

such a remand order by increasing sentences on the remaining counts in an

attempt to give effect to the purpose of the original aggregate sentencing

scheme. For example, in Commonwealth v. Grispino, 521 A.2d 950 (Pa.

Super. 1987), the appellant had been convicted of robbery, burglary,

____________________________________________


4 Appellant contends that the new sentencing order violated double jeopardy
principles when it increased his sentences for Aggravated Assault at Counts
(B) and (C), respectively. In his brief, Appellant acknowledges that no double
jeopardy violation occurs with the modification of an original, illegal sentence,
but he posits that the original sentences at counts (B) and (C) were legal and
not the subject of this Court’s memorandum decision granting PCRA relief by
vacating Appellant’s entire sentence and remanding for resentencing. Brief
for Appellant, at 25.


                                          - 14 -
J-S13041-22



aggravated assault, recklessly endangering another person (“REAP”), and

theft. He was sentenced to 48 to 96 months’ incarceration for robbery and to

lesser terms for each of the other offenses that, in total, formed an aggregate

sentence of 94 to 188 months in prison. Id. at 951.

      Following post-sentence motions, the trial court acknowledged that the

offenses of aggravated assault, REAP, and theft merge with robbery for

sentencing purposes. Accordingly, it vacated Grispino’s original sentence and

re-sentenced him on only the robbery and burglary offenses, imposing an

increased prison term of 72 to 144 months for robbery and a lesser sentence

for burglary, for an aggregate sentence of 84 to 168 months.

      Grispino appealed, claiming that the increase in his robbery sentence

violated the prohibition against double jeopardy. This Court disagreed, noting

the trial court's determination that a lengthy aggregate sentence of

incarceration was warranted and recognizing that the increased sentence for

robbery was imposed in order to form a new aggregate sentence nearly as

long as the original aggregate sentence. Id. at 953. We explained:

      [W]hen a defendant appeals a judgment of sentence, he or she
      accepts the risk that the Commonwealth may seek a remand for
      resentencing if the decision in the lower court upsets the original
      sentencing scheme. Commonwealth v. Goldhammer, supra
      at 592, 517 A.2d at 1283. In addition, in Commonwealth v.
      Ford, 315 Pa. Superior Ct. 281, 300-01, 461 A.2d 1281, 1291
      (1983), this Court, quoting the United States Court of Appeals for
      the Third Circuit, stated that:

      [W]hen a defendant has been convicted after trial and sentenced
      under a multicount indictment and on appeal his conviction and
      sentence as to certain counts is set aside because such counts


                                    - 15 -
J-S13041-22


      enhanced the sentence for the predicate felony which contained
      its own enhancement provision, the constitutional guarantee
      against double jeopardy does not preclude vacating the sentence
      on the predicate felony counts and the imposition of a new
      sentence by the trial judge on the remaining counts, which may
      be greater than, less than, or the same as the original sentence.
      Id. (quoting United States v. Busic, 639 F.2d 940, 953 (3d Cir.),
      cert. denied, 452 U.S. 918, 101 S.Ct. 3055, 69 L.Ed.2d 422
      (1981)).

      Here, both appellant and the Commonwealth filed motions to
      modify the sentence. The court agreed with appellant that three
      of the charges merged. The court vacated the entire sentence
      and resentenced on only the burglary and robbery charges. The
      sentence on the robbery charge was increased from the original
      sentence on that charge, yet the aggregate sentence after
      resentencing was lower than the original aggregate sentence.
      Under the reasoning expressed in Goldhammer and Ford then,
      it is not relevant that the lower court's increase in appellant's
      sentence was not in response to the Commonwealth's petition to
      sentence him within the aggravated range because the court was
      not precluded from resentencing him to conform the overall
      sentence to that originally intended.

      Accordingly, we are compelled to conclude that the lower court did
      not violate double jeopardy principles by increasing appellant's
      sentence, and we affirm the judgment of sentence.

Grispino, 521 A.2d at 953–54.

      As discussed in our resolution of Appellant’s vindictiveness claim, it is

apparent from the record that the trial court imposed a considerably reduced

aggregate sentence but with an increase in the standard guideline range

sentences at Counts (B) and (C) and the imposition of an aggravated range

sentence for the new Aggravated Assault charge to retain, to the degree

possible, the intent behind the original aggregate sentence. For the reasons

expressed both in Grispino and in our discussion denying relief on Appellant’s



                                    - 16 -
J-S13041-22



discretionary aspects claim, we discern no double jeopardy violation with the

court’s sentence.

      In Appellant’s final issue, he asserts a second discretionary aspects

challenge that the trial court failed to place adequate reasons on the record

to support its aggravated range sentence on the new count of Aggravated

Assault as it applied to victim Matt Christofferson. Appellant's Brief at 18, 29.

See Commonwealth v. Fullin, 892 A.2d 843, 849 (Pa. Super. 2006)

(concluding that the appellant raised a substantial question by alleging that

the trial court failed to place adequate reasons on the record for imposing an

aggravated range sentence).

      The relevant portion of 42 Pa.C.S.A. § 9721(b) states:

      In selecting from the alternatives set forth in subsection (a), the
      court shall follow the general principle that the sentence imposed
      should call for confinement that is consistent with the protection
      of the public, the gravity of the offense as it relates to the impact
      on the life of the victim and on the community, and the
      rehabilitative needs of the defendant.... In every case in which the
      court imposes a sentence for a felony or misdemeanor ... the court
      shall make as a part of the record, and disclose in open court at
      the time of sentencing, a statement of the reason or reasons for
      the sentence imposed.

Id.

      In addition:

      In imposing sentence, the trial court is required to consider the
      particular circumstances of the offense and the character of the
      defendant. The trial court should refer to the defendant's prior
      criminal record, age, personal characteristics, and potential for
      rehabilitation. However, where the sentencing judge had the
      benefit of a presentence investigation report, it will be presumed
      that he or she was aware of the relevant information regarding

                                     - 17 -
J-S13041-22


      the defendant's character and weighed those considerations along
      with mitigating statutory factors. Additionally, the sentencing
      court must state its reasons for the sentence on the record. 42
      Pa.C.S.A. § 9721(b). The sentencing judge can satisfy the
      requirement that reasons for imposing sentence be placed on the
      record by indicating that he or she has been informed by the pre-
      sentencing report; thus properly considering and weighing all
      relevant factors.

Commonwealth v. Fowler, 893 A.2d 758, 767-68 (Pa. Super. 2006) (citing

Commonwealth v. Boyer, 856 A.2d 149, 154 (Pa. Super. 2004)) (some

citations omitted).

      “A sentencing court need not undertake a lengthy discourse for its

reasons for imposing a sentence or specifically reference the statute in

question[.]” Commonwealth v. Crump, 995 A.2d 1280, 1283 (Pa. Super.

2010) (citation omitted). “[W]hen a trial court imposes a sentence that is

within the statutory limits, there is no abuse of discretion unless the sentence

is manifestly excessive so as to inflict too severe a punishment.”

Commonwealth v. Mouzon, 812 A.2d 617, 625 (Pa. 2002) (original

quotation marks omitted).

      On the second day of Appellant’s sentencing hearing, counsel for the

defense informed the trial court that “Mr. Conklin recognizes that—the serious

nature of these charges and they are as about as serious as they come.” N.T.,

7/13/21, at 6. The Commonwealth, in turn, asked for an aggravated range

sentence for the first-degree felony Aggravated Assault count in question,

where the victim had sustained “horrific injuries to his abdomen”, which

required extensive hospitalization and surgeries, as part of receiving about 50



                                     - 18 -
J-S13041-22



stab wounds to his neck and torso at the hands of Appellant. N.T. at 10; N.T.,

7/9/21, at 15-16.

      Before imposing the aggravated range guideline sentence, the court

indicated its receipt of the presentence investigation (“PSI”) report and

observed that the attack on this victim was severe, such that any lesser of a

sentence would depreciate the serious nature of Appellant’s actions. N.T. at

13.

      The court also acknowledged Appellant’s progress with therapy during

his incarceration. N.T. at 14.    In the trial court’s Pa.R.A.P. 1925(a) opinion,

it again noted the extensive PSI report which included victim statements and

the psychiatric reports, and it reiterated the reasons for an aggravated range

sentence were the severe attack on Mr. Christofferson, the serious nature of

the offense, and that any lesser sentence would depreciate the serious nature

of Appellant’s actions. Trial Court Opinion, 10/7/21, at 10.

      Appellant argues that the court failed to indicate how the nature of the

attack against Mr. Christofferson substantially differed from the nature of the

attacks against the other two victims in Counts (B) and (C). We disagree.

The record as developed at the sentencing hearing confirmed that while

multiple   victims   sustained   serious   injuries,   Mr.   Christofferson’s   were

particularly extreme, life threatening, and required prolonged and extensive

medical intervention. The court’s stated reasons in support of the aggravated

range sentence reflect these distinctions present in both the PSI report and

the record at large, such that we find no merit to Appellant’s claim otherwise.

                                      - 19 -
J-S13041-22



     For the foregoing reasons, the present appeal affords Appellant no relief.

     Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/18/2022




                                   - 20 -